DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the nozzles in fluid communication with a portion of the duct extending downstream of the heat exchanger” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Furthermore, reference numerals 64 and 70 appear to point to the same element in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 – 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehring (US 2016/0332724).
Regarding claims 1, 6 – 9, and 18, Mehring discloses an active flow control system for an aircraft, comprising: a flight control surface (162); a boundary layer control system (120) in fluid communication with a boundary layer region of the flight control surface; a duct (arrows shown along ducts in Fig. 2A) in fluid communication with the boundary layer control system; a heat exchanger (HX) having air passages in fluid communication with the duct and fluid passages in heat exchange relationship with the air passages (shown in Fig. 2A), the fluid passages for receiving a cooling fluid of the aircraft; and a forced air driver (166a) in fluid communication with the duct for driving an airflow therethrough and through the boundary layer control system.  
Regarding claims 2, 10, and 19, Mehring discloses that the boundary layer control system includes a plurality of openings (150a) defined through the flight control surface in fluid communication with a portion of the duct extending upstream of the heat exchanger (a portion of the duct is positioned in between the openings and the heat exchanger, i.e. upstream of the heat exchanger; shown in Fig. 2A).  
Regarding claims 4 and 12, Mehring discloses an exhaust conduit (176a) communicating with the duct between the heat exchanger and the boundary layer control system, and a valve (296)  modulating the communication between the exhaust conduit and the duct (paragraph [0077]).  
Regarding claims 5 and 13, Mehring discloses that the fluid passages of the heat exchanger are configured to receive a liquid coolant (paragraph [0116]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring in view of Khalid (EP 2,204,568).
Regarding claim 3, Mehring fails to disclose that the boundary layer control system includes a plurality of nozzles oriented to direct a flow on a surface of the flight control surface, the nozzles in fluid communication with a portion of the duct extending downstream of the heat exchanger. However, Khalid discloses a boundary layer ejector having a nozzle positioned after of a flap, wherein the nozzle ejector flow can be entrained through a passageway formed between the flap and the nozzle. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include nozzles such as the one taught by Khalid in the invention of Mehring in order to increase the lift coefficient. 

Response to Arguments
Applicant's arguments filed 2/9/2022 regarding the drawing objection have been fully considered but they are not persuasive. Applicant states that Fig. 3 shows the nozzles 70. However, Fig. 3 points to a rectangular portion that is labeled as both element 64 as well as 70. It is unclear where or what the nozzle(s) is in Fig. 3. Examiner maintains this objection.
Applicant's arguments filed 2/9/2022 regarding the 35 USC 102 rejection over Mehring ‘724 have been fully considered but they are not persuasive. Applicant states that Mehring fails to show that the flight control surface is movable for controlling the aircraft. However, Mehring’s element 162 does move through the air to control the movement of the aircraft. However, if the amendment to claim 1 were to read “movable relative to the boundary layer control system for controlling the aircraft” (for example), then it would overcome the Mehring reference.
	
Allowable Subject Matter
Claims 7 – 20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642